DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al. (US Publication 2016/0375860).
In regards to claim(s) 12-17, Lubischer et al. discloses the claimed limitations including a method of operating a steering column assembly (14) of a vehicle, the method comprising:
translating a steering column shaft (16) component from a retracted position towards an extended, driving position;

engaging an airbag (42) and a steering column energy absorbing mechanism (40) to be operational when the steering column shaft is in the extended driving position, as indicated by the at least one signal, the energy absorbing mechanism and the airbag not deployable when the steering column shaft is not fully extended to the driving position (Reference is made to Paragraphs 0030-0035);
further comprising re-coupling the steering column shaft with a steering gear when the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0024 (inherent) and 0030 (interlock));
wherein the vehicle includes an autonomous driving assisted steering system (98), the method further comprising allowing the autonomous driving assisted steering system to provide directional control before the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0023-0024);
wherein a driver of the vehicle provides directional control in the extended, driving position (Reference is made to Paragraphs 0023-0024);
further comprising:
translating a steering column shaft from the extended, driving position to the retracted position; and,

wherein the vehicle includes an autonomous driving assisted steering system, the method further comprising activating the autonomous driving assisted steering system to provide directional control when the steering column shaft is moved from the extended, driving position (Reference is made to Paragraphs 0020, 0022-0024, 0026, 0030 and 0032-0034).
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.  The grounds and art of record remain unchanged, only the formatting of the rejection has changed to mimic the method claim limitations as currently recited.
As previously stated, examiner notes that the prior art in Paragraph 0020 discloses that the extension detection device may be incorporated into either the steering column adjustment assembly or the decoupling assembly thereby achieving the same structure and method of determining the extension state of the steering column.
In regards to the current remarks, Paragraphs 0023-0024, clearly disclose the limitations as currently recited.  Not all of the remarks are commensurate with the claimed limitations.  Examiner further notes that the energy absorbing mechanism does not appear to be “deployable” in either application only operational/operative.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616